FILE COPY




                              COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                            MANDATE

THE STATE OF TEXAS

       To the 108th District Court of Potter County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on September 18,
2014, the cause upon appeal to revise or reverse your judgment between

B.J. Allen Galloway

v.   No. 07-14-00327-CR     And    Trial Court No. 66255-E

The State of Texas

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated September 18, 2014, it is ordered, adjudged
and decreed that this appeal be dismissed for want of jurisdiction.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that have been
paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                               oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on January 2, 2015.




                                                             Vivian Long
                                                             VIVIAN LONG, CLERK